Citation Nr: 0739628	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-13 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from July 1953 to September 
1972.

The veteran's appeal as to the issues listed above arose from 
an August 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's claim for service connection for sleep apnea, and 
denied his claims for increased ratings for service-connected 
hypertension, currently evaluated as 10 percent disabling, 
and for service-connected bilateral hearing loss, currently 
evaluated as 10 percent disabling.

The Board notes that in his substantive appeal (VA Form 9), 
received in April 2005, the veteran indicated that he desired 
a hearing before a hearing officer at the RO.  In December 
2005, after rescheduling an initial hearing date, the veteran 
was notified that a hearing was scheduled at the RO on 
February 6, 2006.  However, he failed to report for his 
hearing, and there is no record to show that he has requested 
another hearing.  Without good cause being shown for the 
failure to appear, no further hearing can be scheduled and 
appellate review may proceed.


FINDINGS OF FACT

1.  Sleep apnea was not caused or aggravated by the veteran's 
active military service, or by a service-connected 
disability.  

2.  The veteran's hypertension is characterized by diastolic 
blood pressure predominantly less than 110, and systolic 
blood pressure predominantly less than 200.  

3.  The veteran has no worse than level III hearing acuity in 
his right ear, and level VI hearing acuity in his left ear.  



CONCLUSIONS OF LAW

1.  Sleep apnea was not caused or aggravated by the veteran's 
active military service, or by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.104, Diagnostic Code 7101 (2007).

3.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the nonservice 
connected disease, will be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the latter instance, the 
nonservice-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  38 
C.F.R. § 3.310.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service- connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R.  § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Service connection is currently in effect for conditions that 
include coronary artery disease, status post coronary artery 
bypass graft, and hypertension.  

The veteran's service medical records do not show complaints 
of, or treatment for, sleep apnea.  A 1969 report notes 
complaints that included insomnia.  The veteran's final 
examination report, dated in September 1972, shows that his 
nose, sinuses, and his mouth and throat, were all clinically 
evaluated as normal.  

The Board finds that the service medical record, overall, 
provides evidence against this claim.

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1986 and 2007.  This 
evidence includes VA progress notes, dated in 2000, which 
note sleep apnea.  Reports from D.O., M.D., dated in May 
2002, which contain diagnoses that included obstructive sleep 
apnea syndrome, and alveolar hypoventilation syndrome.  The 
reports indicate that the diagnosis was based on a January 
2002 study.  Subsequently dated VA and non-VA reports, dated 
in 2003, show that the veteran was noted to have sleep apnea.  

A VA examination report, dated in August 2004, shows that the 
veteran reported a history of narcolepsy during service, at 
about age 38, and that he was first diagnosed with sleep 
apnea in the 1980's, at age 54 (the Board notes that the 
veteran's discharges (DD Form 214's) indicate that he was 
born in 1935).  The examiner stated that there was no 
documentation or evidence in the veteran's records, or from 
the interview, which would suggest that the veteran's heart 
condition was responsible for his sleep apnea.  The examiner 
concluded that it "is my opinion that it is not likely at 
all that his sleep apnea is related to or caused by his heart 
condition."  

Such a report provides some evidence against this claim, 
indicating that the condition is not secondary to a service 
connected disorder. 

A VA examination report, dated in January 2007, shows that 
the impressions noted a "past history of sleep apnea dating 
to 2000, which has apparently resolved."  The report notes 
the following: the veteran was diagnosed with sleep apnea in 
2000, and was placed on a C-PAP device; he was subsequently 
put on BI-PAP; sleep tests in the past year would not allow a 
diagnosis of sleep apnea; and since that time, the veteran 
has been on an oxygen concentrator at night.  

A pulmonary function test, dated in January 2007, contains an 
impression of normal spirometry, and notes that there was no 
significant bronchodilator response, and that diffusion was 
within normal limits.  

In this case, the veteran is not shown to have received 
treatment for complaints of, or to have received a diagnosis 
of, sleep apnea during service.  The veteran's last 
examination report, dated in September 1972, showed that his 
nose, sinuses, and his mouth and throat, were all clinically 
evaluated as normal.  Accordingly, sleep apnea is not shown 
during service.  See 38 C.F.R. § 3.303.  In addition, the 
most recent examination report of record indicates that the 
veteran does not have sleep apnea.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. § 
1110, the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  The Board further notes that the January 
2007 VA examination report does not indicate that it was 
based on a review of the veteran's claims files. 

Overall, the post-service medical record provides significant 
evidence against a finding that the veteran has the disorder 
at issue, providing evidence against this claim. 

In any event, even assuming arguendo that current sleep apnea 
is shown, and despite the fact that the veteran has reported 
a history of sleep apnea dating back to age 54 (i.e., in 
about 1989), the earliest medical evidence of sleep apnea is 
dated in 2000.  This is approximately 27 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, there is no competent evidence to show that the 
veteran has sleep apnea that is related to his service, or to 
a service-connected disability.  See 38 C.F.R. §§ 3.303, 
3.310.  In this regard, the only competent opinion is found 
in the August 2004 VA examination report, and this opinion 
weighs against the claim.  

The Board has considered the veteran's written testimony 
submitted in support of her arguments that he has the claimed 
condition that should be service connected.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Here, the claimed condition is not capable 
of lay diagnosis, and the Board has determined that the 
veteran's written testimony is outweighed by the medical 
evidence (service and post-service medical records, 
indicating a disorder that began many years after service), 
and that this evidence shows that service connection is not 
warranted for the claimed condition.  

The veteran asserts that increased ratings are warranted for 
his service-connected hypertension and bilateral hearing 
loss.  

In July 1996, the RO granted service connection for 
hypertension and bilateral hearing loss, with each disability 
evaluated as 10 percent disabling.  There was no appeal, and 
the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002).  In November 2003, the veteran filed his claims 
for increased ratings.  In August 2004, the RO denied the 
claims.  The veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

With regard to the claim for hypertension, the veteran's 
hypertension is currently rated as 10 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, for 
hypertensive vascular disease.  Under DC 7101, a 10 percent 
evaluation is warranted for diastolic pressure predominantly 
100 or more, or systolic pressure of 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

The relevant medical evidence for consideration consists of 
VA and non-VA reports, dated between 2002 and 2007.  See 
38 C.F.R. § 3.400(o)(2) (2007).  This evidence shows that the 
veteran had a few diastolic readings of 110 or more in 2002, 
but that the vast majority of blood pressure readings were 
below 110, and that there were no systolic readings of 200 or 
more.  

In summary, he has not displayed diastolic pressure of 
predominantly 110 or more, or systolic pressure of 200 or 
more, as would warrant a 20 percent rating.  In this regard, 
VA progress notes, dated between 2002 and 2003, show ongoing 
monitoring of hypertension, and the use of medications that 
included lisonirpril.  Reports from private health care 
providers, L.A.W., M.D., and R.J., M.D., dated between 2002 
and 2003, show treatment for conditions that included 
coronary artery disease, and hypertension, and that the 
veteran underwent a coronary artery bypass in 2003.  However, 
the associated blood pressure diastolic readings are all 
below 110, and the systolic readings are all below 200.  
Finally, VA examination reports, dated in April 2004, and 
January 2007, fail to show that the veteran met the required 
criteria.  Specifically, the April 2004 report shows that the 
veteran's blood pressure readings were 143/87, 146/85, and 
142/84.  The diagnosis noted severe hypertension, with 
current use of Diliazem, potassium chloride, Losartan, 
Lisinopril, Labetalol, Lasix, and Chlonidine patch.  The 
January 2007 report shows the veteran's blood pressure 
readings were 140/88, 142/90, and 144/86, providing evidence 
against this claim.

In summary, the preponderance of the medical evidence does 
not show that the veteran has had diastolic pressure of 110 
or more, or systolic pressure readings of 200 or more.  Thus, 
because neither the veteran's diastolic pressure readings, or 
systolic pressure readings, predominantly meet the schedular 
criteria under Diagnostic Code 7101, a rating in excess of 10 
percent is not warranted for hypertension.  

With regard to the claim for an increased rating for service-
connected bilateral hearing loss, the Board observes that in 
evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

A VA examination report, dated in April 2004, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
65
65
65
LEFT
N/A
25
65
80
80

These results show an average decibel loss of 58 in the right 
ear and 63 in the left ear.  See 38 C.F.R. § 4.85(d)).  
Speech recognition ability was 88 percent, right ear, and 84 
percent, left ear.  The report notes mild to severe 
sensorineural hearing loss on the right, and moderately 
severe to severe sensorineural hearing loss on the left.  

A VA examination report, dated in December 2006, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
65
65
70
LEFT
N/A
25
70
80
80

These results show an average decibel loss of 60 in the right 
ear and 64 in the left ear.  See 38 C.F.R. § 4.85(d)).  
Speech recognition ability was 84 percent, right ear, and 96 
percent, left ear.  The report notes mild to severe 
sensorineural hearing loss on the right, and moderately 
severe sensorineural hearing loss on the left.  The diagnosis 
was bilateral sensorineural hearing loss.  

The April 2004 report shows that the veteran had level III 
hearing in his right ear, and level III hearing in his left 
ear.  See 38 C.F.R. § 4.85.  The December 2006 report shows 
that the veteran had level III hearing in his right ear 
(Table VI), and level VI hearing in his left ear (under Table 
VIa; see also 38 C.F.R. § 4.86(b)).  As such, the criteria 
for even a compensable rating have not been met based on 
these reports.  Id., at Tables VI, VIa, and VII.  

Based on the foregoing, the Board finds that a rating in 
excess of 10 percent for bilateral hearing loss is not 
warranted.  In reaching this decision, the Board emphasizes 
that service-connected hearing impairment disability ratings 
are derived by a mechanical application of the rating 
schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case). Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

The Board does not find evidence that the veteran's 
hypertension, or bilateral hearing loss, should be increased 
for any other separate period based on the facts found during 
the whole appeal period.  The evidence of record from the day 
the veteran filed the claims to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  In this regard, the veteran is shown to have a few 
diastolic pressure readings of 110 or more between May and 
June of 2002.  However, for this time period, these readings 
are intermixed with a significant number of diastolic 
pressure readings of less than 110.  The Board therefore 
finds that the evidence is insufficient to show that the 
veteran had a worsening of his hypertension condition such 
that a rating in excess of 10 percent is warranted during 
this time.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters dated in December 2003 (the increased 
rating claims) and May 2004 (the service connection claim) 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claims.  The VCAA 
notices complied with the requirement that the notices must 
precede the adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations, 
and an etiological opinion has been obtained with regard to 
the service connection claim.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for sleep apnea is denied. 

A rating in excess of 10 percent for service-connected 
hypertension is denied. 

A rating in excess of 10 percent for service-connected 
bilateral hearing loss is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


